Title: From James Madison to John Cotton Smith, 15 February 1803 (Abstract)
From: Madison, James
To: Smith, John Cotton


15 February 1803, Department of State. “The case of Captain Breck has been heretofore examined at this office, but as no appropriation is supposed to be applicable to it, no relief could be afforded. Several others of the mutineers on board the Ulysses are received on board American vessels and brought to the United States. Some of them were tried and convicted at Boston.… Should the Legislature grant compensation in the present case, it is suggested that provision should be made for the others, as applications relative to them will doubtless follow.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p. Printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, p. 288.



   
   Federalist John Cotton Smith (1765–1845) represented Connecticut in the House of Representatives from 1800 to 1806 and was governor from 1813 to 1818.



   
   On 30 Apr. 1799 officers John Salter, John Carnes, and Stephen Bruce, Jr., together with several crew members, had taken command of the Ulysses off the west coast of North America, imprisoning Capt. David Lamb in his cabin. The mutineers claimed that the captain was “From Excess of Liquor Rendered totally Unable to Guide the Ship,” that because of his orders they had narrowly escaped being lost at sea off Tierra del Fuego in January, and that they feared for their lives and the property of the shipowners. After encountering the Eliza, Capt. James Rowan, and the Dispatch, Capt. William Breck, Jr., they returned the ship to Lamb on 11 May 1799 and the mutineers were carried to Canton, where Samuel Snow dispersed them on several American ships for return to the U.S. for trial. Breck petitioned for reimbursement for the expenses he incurred in carrying third mate Bruce from the Pacific coast to Canton and from Canton to the U.S. (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, p. 287; Snow to Timothy Pickering, 28 Dec. 1799, and enclosures [DNA: RG 59, CD, Canton, vol. 1]).



   
   Although Smith returned a favorable report from the Committee on Claims to the House of Representatives, nothing appears to have been done, and in December 1805 Breck again petitioned Congress for reimbursement. In February 1806 the Committee on Claims returned a resolution that provision should be made for payment of claims for expenses in bringing the Ulysses mutineers to the U.S. “by order of the American consuls” (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, p. 287; Journal of the U.S. House of Representatives, 9th Cong., 1st sess., pp. 47, 101, 234).



   
   A full transcription of this document has been added to the digital edition.

